Per Curiam.
Action by the appellants against the appellee, on an account for goods sold and delivered, viz., brandies and whiskies.
The defendant answered, admitting that on the 15th of February, 1856, he purchased from the plaintiffs the bill of liquors, in the state of Indiana; that the same were intoxicating liquors, and were not sold to him for medical, chemical, mechanical, or sacramental purposes. A counter-claim was also set up for money paid by the defendant to the plaintiffs for liquors thus sold by plaintiffs to the defendant.
The plaintiffs demurred to this defense; but the demurrer was overruled, and the plaintiffs excepted. Judgment for the defendant.
The demurrer should have been sustained. It has been determined that, at the time of the sale in question, there was no law in force in the state, prohibiting or regulating the sale of intoxicating liquors. Meshmeier v. The State, 11 Ind. R. 482.
J. De Long, D. O. Dailey, H. C. Newcomb, and J, S, Harvey, for the appellants.
The judgment is reversed with costs. Cause remanded for further proceedings.